The record indicates that the defendant pleaded guilty with the understanding he would receive the sentence which was thereafter actually imposed. Accordingly, he has no basis to *790now complain that his sentence was excessive (see, People v Kazepis, 101 AD2d 816, 817). In addition, we decline to reduce it in the interests of justice (see, People v Suitte, 90 AD2d 80). However, directing restitution was improper under the circumstances of this case and that direction is vacated (see, People v Rowe, 75 NY2d 948, affg 152 AD2d 907). We note that Penal Law § 60.27 has since been amended, effective November 1, 1991, to add a new subdivision authorizing restitution to law enforcement agencies to cover their expenditures of funds used in the purchase of drugs as part of investigations leading to convictions (see, L 1991, ch 545). Mangano, P. J., Thompson, Sullivan, Eiber and Ritter, JJ., concur.